Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
Claim 1 is currently amended.  Claim 10 was cancelled.  Claims 2-9, 11 and 12 were previously presented.  Claims 1-9, 11 and 12 are pending and have been fully considered.  All claims are directed toward a device or apparatus.
Status of Previous Objections / Rejections
Examiner withdraws or modifies the previous Office action’s (OA) (i.e, 08/26/2020) 35 USC §112 and 103 rejections in view of one or more of amendments to the claims, Applicant’s arguments and a reconsideration of the pertinent rejections.  However, after careful reconsideration of the claims, Examiner believes new 35 USC §103 rejections are appropriate and has applied such rejections to the noted claims.
Response to Amendment
In their reply dated November 27, 2020, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office action (OA), and/or to clarify the claim language, and/or to advance prosecution.  Applicant attempted to clarify the structure of the funnel-like introduction opening, with first and second parts, for the receive with the second part facing the first part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Griessmann (US20130006171), in view of Martin et al. (US5225653) (of record) and Burkart (US20020061672).
Regarding claims 1, 2, 4 and 5, Griessmann discloses a blood treatment device having 
at least one reading and/or writing apparatus 125 which is configured to read information from a card and/or to write information to a card (Abstract), and having 
at least one receiver into which the card can be introduced and from which the card can be removed ([0124], [0156], Fig. 6), 
wherein the receiver is arranged such that information can be read from the card and/or information can be written to the card by means of the reading and/or writing apparatus in the state of the card introduced into the receiver ([0156]), 
characterized in that: 
the receiver is not horizontal, but rather extends slanted upwardly with respect to the horizontal in the introduction direction of the card ([0046], [0110], [0132], [0156], Fig.  6, where Examiner interprets ‘horizontal’ as flat or level; the figure shows the receiver as slanted upwards),
the receiver is formed by a hollow space having dimensions approximating outer dimensions of the card (the card is not part of the apparatus and the size of the card is not given so Examiner interprets this aspect as implicit to a card reader). 
Therefore, Griessmann discloses the claimed invention except
the receiver extends slanted upwardly with respect to the horizontal over its total length extending in the introduction direction of the card; and
the receiver is multi-part comprising first and second parts in the insertion direction such that the card passes through the first part and then into the second part, wherein the second part has a funnel-like introduction opening facing the first part to ensure entry of the card into the second part from the first part.
Regarding item i), a slanted card receiver, even one that is slanted or inclined upwardly in the card introduction direction, over its entire length, is known in the art.
Martin et al. (Martin), for example, discloses a chip card receiver comprising an opening 59 and a first connector 54 for thick cards 57 guided by first fixed guide means 65, 63. It has a second connector 52 for thin cards 53, slanted with respect to the direction in which the thick cards 57 are introduced and guided (Abstract, col. 4, lines 6-15, Fig. 4).  More specifically, in one embodiment, a retractable guide means is adapted for guiding smaller thickness cards in a direction slanted upwardly with respect to the guide direction of a fixed guide means (col. 2, lies 3-6).  Also, as seen in Fig. 4, it is slanted upwardly with respect to the horizontal over its total length extending in the introduction direction of the card.  Martin’s reader is intended as a universal or multi-card receiver, capable of receiving any type of card.  It is also analogous art because both inventions are directed to card readers.
Concerning item ii), Burkart discloses a a cardholder (20) with a control slide (21) which is mounted thereon and which can be displaced counter to a tension spring (28) by means of a data card.  The card receptacle or receiver has a two-part funnel shape for easier insertion of the card ([0018], Figs. 1 and 4).

Additional Disclosure Included: Claim 2: In the blood treatment device the card is a chip card; and in that the reading and/or writing apparatus is configured to read information from the chip card and/or to write information to the chip card (Martin, Title, Abstract); Claim 4: The blood treatment device is a dialysis machine (Griessmann, [0001], [0110]); and Claim 5: The blood treatment device characterized in that the blood treatment device is a peritoneal dialysis machine (Griessmann, [0002], [0110]).

Regarding claim 6, Griessmann. Martin and Burkart combined discloses or suggests a blood treatment device in accordance with claim 1, characterized in that the receiver is located in a housing (Fig. 6); except in that one or more solution bags are located above the housing; or in that one or more receivers for solution bags are arranged above the housing. 
However, Griessmann shows the use of solution bags, hung with a hook or receiver, above a housing in various embodiments ([0003], [0019], [0078], [0081], Figs. 8 & 9). 
Therefore, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to place or locate one or more solution bags above the housing .

Claims 3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Griessmann (US20130006171) in view of Martin et al. (US5225653) and Burkart (US20020061672). as applied to claim 1 above, further in view of Matsushima (WO2013014706) (of record). 
Regarding claims 3, 7 and 8, Griessmann, Martin and Burkart discloses or suggests a blood treatment device in accordance with claim 1, except characterized in that the reading and/or writing apparatus is located in the end region of the receiver spaced apart from the introduction opening. 
Matsushima discloses card handling mechanism (100) is provided with: an insertion opening (130) that receives the insertion of a cash card (90), and a protrusion (200) that protrudes from the insertion opening (130). The protrusion (200) has a guide surface (202) and a first limiter (310). The guide surface (202) configures a surface that guides the insertion and ejection of the cash card (90) (Abstract, Figs. 1-11).  The card may be a chip card (pp, 5 & 9 of 10).  Matsushima thus discloses the use of a card reader in an alternate field and shows that the card may include a chip.
At the time when the claimed invention was effectively filed, an ordinarily skilled artisan would have found it obvious to locate the reading and/or writing apparatus in a suitable location away from the opening such as the end region of the receiver spaced apart from the introduction opening since Matsushima discloses such a location as appropriate and effective (Matsushima, Figs. 1, 3-10).
Additional Disclosures Included: Claim 7: In the blood treatment device, no means for avoiding the penetration of liquid into the introduction opening are present in the region of the introduction opening (Matsushima, Figs. 1, 3-10); and Claim 8: In the blood treatment device, no cover for the introduction opening is present (Matsushima, Figs. 1, 3-10). 
Regarding claims 9-12, Griessmann, Martin. Burkart and Matsushima combined discloses or suggests a blood treatment device in accordance with claim 1, except characterized in that the angle between the receiver and the horizontal is in the range of <45º. 
Although unstated, Matsushima’s figures shows an angle between the receiver and the horizontal that could be within the cited ranges.  Matsushima uses an angle that prevents rainwater entry (p. 6 of 18).
In any case, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to use a suitable angle to protect entry of harmful liquids into the card reader apparatus.
Additional Disclosures Included: Claim 11: A blood treatment, characterized in that the angle between the receiver and the horizontal is in the range of < 30º (claim 9 analysis); and Claim 12: A blood treatment device in accordance with claim 1, characterized in that the angle between the receiver and the horizontal is in the range of < 20º (claim 9 analysis).
Response to Arguments
	Applicant’s arguments filed 11-27-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and/or clarified the rejections.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant argues that the claimed invention is distinguishable because nothing in the cited references, taken separately or together, would have led the skilled artisan to the arrangement of a two-part, card receiver, the second part having a funnel-like opening facing the first part.  Although Long is pertinent, in the present OA, Examiner uses Burkart rather than Long. Long teaches a horizontal rather than vertically oriented funnel-shaped receiver for receiving data cards.  From Fig. 5, one can interprets the receiver as multi-part with first and second parts as claimed.  Therefore, regarding the funnel like introduction and the first and second part, this is addressed with the new Burkart reference.
Regarding Matsushima and Applicant’s teaching away remarks, Examiner previously addressed this argument and maintains the same perspective. Applicant’s remarks are contrary to regular USPTO practice and case law.  Examiner believes the combined teaching do teach the claim 1 structure and that it is unnecessary that all references teach that structure if it would have been obvious to employ one or more claimed elements from one such reference.  
It is normal practice to combine references where one or more of the references will not include every feature of the claimed invention.  And yet, there will be appropriate motivation to combine the references due to other features.  It appears that Applicant is suggesting a bodily incorporation.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, it does not appear that there is any teaching away from the claims.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/HAYDEN BREWSTER/